Citation Nr: 1757331	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-04 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to March 1964 and from June 1966 to September 1984.  He had additional service in the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

At minimum, the evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss is etiologically related to in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Board is granting in full the Veteran's claims of service connection for bilateral hearing loss, any error with respect to the duties to notify or assist for this claim was harmless and will not be further discussed.

In cases where the Veteran's service treatment records (STRs) are unavailable, the Board has a heightened duty to assist the Veteran in the development of his claim.  Cuevas v. Principi, 3 Vet. App. 542 (1992).


Bilateral Hearing Loss - Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) (2017).

Service connection may also be presumed, for certain chronic diseases, like bilateral hearing loss (as an organic disease of the nervous system) which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1110, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309 (2017).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c)

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran in this case is currently diagnosed with bilateral hearing loss as defined under 38 C.F.R. § 3.385.  See October 2014 VA audiology report.  

The Veteran asserts that his currently diagnosed bilateral hearing loss is a result of his military service as an Airfield Management Specialist.  The Veteran's service treatment records, for the most part, were deemed unavailable.  However, the Board finds that the Veteran was exposed to acoustic trauma during service through his duties as an Airfield Management Specialist.  This conclusion was supported by the October 2014 VA examiner, who stated that the Veteran's military occupation specialist (MOS) had "high probability for military noise exposure."

The dispositive issue then becomes whether the currently diagnosed hearing loss is related to his military service.  

The available STRs include three audiograms dated September 1959, February 1964, and June 1966, which reveal hearing within normal limits, bilaterally. 
 
In October 2014, the Veteran underwent a VA audiology examination.  The examiner confirmed that the available in-service audiograms reveal normal hearing with no significant shift between 1959 and 1965.  It was further noted that the Veteran's MOS had "high probability for military noise exposure," and that he had no post-service occupational noise exposure.  The examiner diagnosed the Veteran with severe sensorineural hearing loss, bilaterally, and opined that a medical opinion could not be determined regarding the etiology of his bilateral hearing loss without resorting to speculation.  The examiner explained that "a more defined evidence based opinion could be provided if the audiometric test data were available covering 1966-1984."  The examiner acknowledged the Veteran's assertions that he was told by the technician at the time of separation that he had a hearing loss based on the testing completed at that time, but concluded that these test results "were not located" in the available STRs. 

The Board finds this opinion inadequate.  Ultimately, a noncommittal opinion like this amounts to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  See also Jones v. Shinseki, 23 Vet. App. 382 (2010).

Furthermore, while the examiner attempted to explain why resorting to mere speculation was the only way to provide a positive nexus opinion, the Veteran's credible lay assertions of what the audiologist told him at the time of separation were disregarded on the grounds that these statements could not be confirmed by the available STRs.  Nevertheless, VA cannot find that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Here, no competent, probative opinion linking the Veteran's current hearing loss disability to his conceded in service noise exposure has been rendered.  However, given the provisions of 38 C.F.R. § 3303(b) as interpreted by Walker, a medical nexus between an identified chronic disease (such as an organic disease of the nervous system, interpreted to include hearing loss) and service may, nonetheless, still be established on the basis of continuity of symptomatology. 

In support of his claims for service connection, the Veteran has reported the onset of symptoms of his diminished hearing acuity in service.  Regarding the Veteran's assertions, the Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  Thus, although the Veteran cannot diagnose a current hearing loss disability for VA purposes, he is competent to report that he began noticing hearing loss symptoms during service, and that he has continued to experience hearing loss since service to the present. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Veteran has consistently asserted that he has had continuous symptoms of diminished hearing since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Notably, in a September 2013 statement in support of claim, the Veteran indicated that the audiology technician told him during his retirement physical examination that his "hearing was very bad in the high range due to prolonged and consistent exposure to jet engine noise as well as generators, and teletypes maintenance.  He added that while he worked on the flight line as a necessary part of his MOS. hearing protection was not always available and when it was, it was not sufficient to protect ears.  The Veteran further stated that during his separation examination, the technician said that his hearing will progressively get worse, and he will need hearing aids.  He lastly added that the reason he now applies for compensation was that it came to a point that his hearing loss affects his quality of life. 

Additionally, in his notice of disagreement (NOD) dated December 2014, the Veteran stated that he was on the flight line from 1966 until he retired from the Air Force, where he was exposed to noise from F-4s, F-15s, F-101s, F-105s, EB-66s, C-141s, C-5s, and other NATO aircraft.  He further indicated that he was also exposed to noise of the power carts that were used to help start the airplanes, generators outside buildings, and the teletypes machines used in the operations building.  He indicated that until the mid-1970s, hearing protection was not emphasized, and when they received earing protection, those only helped "a little bit."  He further noted that he drove around the flight line due to his position as an Airfield Management and Base Operations Supervisor, and had to check the entire runway area, where he was exposed to the "deafening" noise of aircraft taking off and landing.  Additionally, he indicated that while stationed at the Bitburg, AFB in Germany, the operations buildings' windows were "single pane" and the noise was so loud that they could not even hear themselves talking inside.  He again reiterated that the audiologist during his retirement physical at the Bitburg AFB told him he had hearing loss that will likely to get worse.  He lastly indicated that his two wives for the past 43 years told him that he could not hear, but he did not want to listen. 

Furthermore, in his substantive appeal (VA Form 9) dated February 2016, the Veteran noted that he spent a total of 25 years in the military and was around airplanes the entire time.  He again mentioned that he was not provided with hearing protection until the 1970s, and those provided were not adequate.  He again noted that during his separation examination he was told he had hearing loss, and that his ENT specialist told him he had a definite hearing loss and should apply for compensation, but he did not feel at that time that his hearing was "hampering" his life. 

Based on the foregoing, the Board finds that there is competent and credible evidence to establish a likely continuity of hearing loss symptomatology since service.  See Walker, supra.  

In sum, the evidence shows likely significant noise exposure for approximately 25 years in service, current bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes, and competent and credible lay evidence tending to establish a link between the Veteran's in-service noise exposure and service.  See 38 C.F.R. § 3.303(b). 

On review of all evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to his military service.  As noted, the VA examiner agreed upon the fact that the Veteran was exposed to acoustic trauma during his active military service, and there was no indication of post-service noise exposure.  The examiner's opinion was speculative in nature and neither for nor against the Veteran's claim.  Given the totality of the evidence-to include the Veteran's credible lay assertions as to in-service noise exposure as well as onset, and continuity of symptoms, the fact that the majority of STRs are unavailable due to no fault on the part of the Veteran, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that service connection for bilateral hearing loss is warranted.  

In summary, the Board resolves reasonable doubt in the Veteran's favor to find that symptoms of bilateral hearing loss have been continuous since service separation so as to meet the criteria for service connection for bilateral hearing loss based on "continuous" post-service symptoms.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claim for service connection for bilateral hearing loss on a presumptive theory of entitlement under 3.303(b) (continuous post-service symptoms), there is no need to discuss entitlement to service connection on any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


